Citation Nr: 1141174	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-13 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, obsessive compulsive disorder, and adjustment disorder with depressed mood.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, C.R., and T.R.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2009, the Veteran, his wife, C.R., and his daughter, T.R., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in March 2009, at which time entitlement to service connection for PTSD was denied.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  The record contains a Memorandum Decision issued by the Court in March 2011, which remanded the Veteran's PTSD claim in order for the Board to evaluate the Veteran's claim under the recent amendments made to 38 C.F.R. § 3.304(f).  Accordingly, the Veteran's claim has been returned to the Board for action consistent with the Court's decision.  

The Board finds that the Veteran's claim of service connection for PTSD includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to PTSD, major depressive disorder, rule out obsessive compulsive disorder, and adjustment disorder with depressed mood.  See VA treatment records dated September 2003, June to September 2005, and March 2006.  As such, the issue on appeal has been recharacterized, as stated above, to encompass all currently diagnosed acquired psychiatric disorders, including PTSD.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has a current psychiatric disorder, specifically identified as PTSD, that he believes was incurred as a result of his active military service.  

Although the Board regrets the additional delay, for reasons discussed below, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration of his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Additionally, VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2010).  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With respect to the claim for PTSD, the Veteran has not claimed that he was involved in combat, and there is no other indication of combat in the record.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (providing for relaxed evidentiary standards as to stressors where a veteran engaged in combat with the enemy).  Further, there is no indication that the Veteran was diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id.  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  The Veteran should be advised of these amended provisions upon remand.  The Board notes that these stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

Review of the record reveals the Veteran has been diagnosed with PTSD as related to his military service, to include specifically his duties as a military policeman (MP).  See VA treatment records and letters from VA treating physicians dated August 2004, July 2005, and January 2009.  The Veteran has reported several in-service incidents which he believes have resulted in his PTSD.  These incidents include (1) witnessing the wreckage of a fatal car crash and assisting those injured in the crash, (2) the murder of a friend, identified as Steve Clark, and the Veteran's interactions with the suspected assailant's in his duties as an MP, and (3) an incident in which a fellow MP was playing with his gun and almost shot the Veteran.

With respect to the first reported stressor, the Veteran reported that a German family was involved in the accident, including a young girl who died after being thrown from the back seat.  He reported that he remembers picking up glasses that belonged to the young girl and that her eyebrows were still attached to the glasses.  See stressor statement submitted in August 2007.  

With respect to the second reported stressor, the Veteran reported that he was required to transport the individuals suspected of killing Steve Clark, including an Eddie Hubert, who attempted to escape custody by freeing himself from the handcuffs and threatening to come into the front seat.  He reported that he was able to pull the car over and re-cuff Hubert but that this was a stressful experience.  See stressor statement submitted in August 2007.  

In support of his claim, the Veteran submitted a buddy statement from J.M., who reports serving at Camp Peri in Germany at the same time as the Veteran.  J.M. stated that they were in a hostile environment at Camp Peri, as they had to deal with the murder of fellow MP Steve Clark, chasing down suspect vehicles, and not knowing what they would find when arriving at a traffic accident or domestic disturbance.  J.M. stated that he was not sure if Steve Clark's murder was related to his investigation of drugs or car thefts but that he remembers when the Veteran and other individuals were transporting Hubert, who tried to escape from his hand cuffs by coming across the front seat to cause an accident so he would not be investigated for the murder.  J.M. also stated that, while he was not working the night of the accident involving the family, he saw the toll it took on those who had to cover the incident, including the Veteran picking up the little girl's eye glasses with her eyebrows still attached to them.  See March 2010 lay statement from J.M.  

While the statement submitted by J.M. appears to corroborate the Veteran's reported stressors, the Board finds that additional evidentiary development is necessary for a fair adjudication of this claim.  

Given the buddy statement submitted by J.M., the Board finds that the RO should attempt to verify whether J.M. served in the same unit as the Veteran during his service as a military policeman in Germany.  The RO should also attempt to verify whether Steve Clark also served in the same unit as the Veteran and conduct another attempt to verify whether he was killed during service.  In this regard, the Veteran has asserted that, while the RO has searched for records from the 94th Military Battalion, a search should be made of the 60th Military Police Company, 94th Military Police Battalion, which was stationed in Mainz Germany.  See statement from Veteran dated May 2008.  

In addition to the foregoing, the Board notes there is outstanding medical evidence that is relevant to the Veteran's claim.  The Veteran has reported receiving treatment for "nerves" at the South Miami Hospital from a "Dr. M." in 1978, as well as at the Miami VA Hospital from 1976 to the present.  The evidentiary record contains VA treatment records dated from 1987 to 2010; however, there is no indication that records have been requested from Dr. M. or the South Miami Hospital or that the VA treatment records associated with the claims file represent all obtainable VA treatment records from 1976 to the present.  Therefore, on remand, attempts should be made to obtain the private medical records identified by the Veteran and any outstanding VA treatment records.  

Likewise, the Board finds the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The Veteran has not, yet, been afforded a VA examination in conjunction with this claim.  However, the Veteran has reported stressful incidents that occurred during service, which he believes are the basis of his current mental health disability.  There is also lay evidence of record which states that, after the Veteran was discharged from service, he was irresponsible and irritable.  See February 2009 lay statement from C.A.  The Veteran has also provided lay evidence of continued treatment for "nerves" as early as three years after he was discharged from service to the present time.  As such, there is an indication that a current mental health disability may have been incurred or aggravated as a result of an in-service incident, disease, or injury.  In addition, as noted, the evidentiary record also contains several mental health diagnoses.  Therefore, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The VA examiner should provide a diagnosis of any acquired psychiatric disability currently manifested by the Veteran based on a thorough evaluation and review of all pertinent lay and medical evidence and indicate whether any current diagnosis constitutes a psychosis.  If there is a currently diagnosed psychosis, as defined for VA purposes, the examiner should offer an opinion as to whether, and to what extent, any symptoms manifested within one year following the Veteran's discharge from service, or by October 1974.  The examiner should also offer an opinion as to whether the Veteran currently has PTSD and, if so, if such disorder is related to any verified or corroborated in-service stressor(s), or a fear of hostile military or terrorist activity consistent with the circumstances of his service.  As to a diagnosis other than PTSD, the examiner should offer an opinion as to whether any such diagnosis is related to the Veteran's military service.  

All development and adjudication upon remand should reflect consideration of the competency of certain lay evidence.  In particular, the Veteran is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, he is competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  The Board and the agency of original jurisdiction, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  Allow an appropriate time for the Veteran to provide any additional information as to his claimed in-service stressors.  Conduct any additional development that may be necessary concerning his reported stressors, considering these amended provisions.

a. The AMC/RO should attempt to verify whether James Mallon and Steve Clark served in the Veteran's unit while he was stationed in Germany.  An attempt should also be made to verify whether Steve Clark was killed while serving on active duty.  

b. Attempts to verify the Veteran's reported stressors should include (but is not limited to) a search of records associated with the 60th Military Police Company, 94th Military Police Battalion.  

2. Request that the Veteran to identify all providers who treated him during or after separation from service for any mental health symptoms, to include any VA or non-VA providers.  The Veteran should be requested to complete an authorization and release (VA Form 21-4142) for any non-VA facilities identified, including South Miami Hospital and Dr. M.  

3. Request copies of any identified, outstanding VA treatment records, specifically to include any inpatient or outpatient mental health records from the Miami VA Hospital dated from 1976 to the present.  

4. All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable efforts should be made for any non-Federal records.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.  

5. After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  Further, the examiner should be informed of VA's definition of psychosis, as set forth in 38 C.F.R. § 3.384.  The RO must also specify for the examiner the stressor or stressors that have been verified by the service department or corroborated by independent evidence.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

a. Please identify all current acquired psychiatric disorders, and related symptoms, based on examination of the Veteran and review of all lay and medical evidence.

b. Please state whether any currently diagnosed disorder constitutes a psychosis for VA purposes.  For any current psychosis, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of any incident during active duty service, or manifested to a compensable degree within one year following separation from service, or by October 1974?  Please identify the extent of any symptoms manifested at that time, if possible.  

c. If PTSD is diagnosed, please state whether it is at least as likely as not (probability of 50 percent or more) such disorder was incurred or aggravated as a result of any verified or corroborated in-service stressor(s).  Further, if there are no verified or corroborated stressors, please state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's PTSD was incurred or aggravated as a result of a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.  

d. For any other currently diagnosed acquired psychiatric disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was otherwise incurred or aggravated as a result of any incident during service?  Please specify the incident(s) during service that are related to the current disorder(s).  

e. A complete rationale must be provided for any opinion offered, with consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

6. After completing any further development as may be indicated by any response received upon remand, readjudicate the service connection claim based on the entirety of the record.  Such adjudication should reflect consideration of all evidence of record, with consideration of the competency and sufficiency of certain lay evidence as provided in the cases summarized herein.  Further, all theories of service connection should be considered, to include based on psychosis as a chronic disability, PTSD, or any other clinically diagnosed psychiatric disability, as appropriate.  

7. If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


